

117 S2303 IS: Democracy in Hong Kong Congressional Gold Medal Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2303IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to Lai Chee ying (“Jimmy Lai”), Law Wai kwong (“Ryan Law”), Cheung Kim hung, Chow Tat kuen (“Royston Chow”), Chan Pui man, Cheung Chi wai, Yeung Ching kee (“Li Ping”), and all the men and women who worked for Apple Daily in recognition of their commitment to freedom and democracy in Hong Kong in the face of the tyranny of the Chinese Communist Party.1.Short titleThis Act may be cited as the Democracy in Hong Kong Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)Lai Chee ying (Jimmy Lai) is a Hong Kong entrepreneur, pro-democracy activist and founder of Giordano, an Asian clothing retainer, Next Digital, a Hong Kong-listed media company, and the popular newspaper Apple Daily.(2)Lai is a prominent critic of the Chinese Communist Party and was a leader of Hong Kong’s 2014 Umbrella Movement and has been accused and tried for his involvement in the 2019–2020 pro-democracy movement. Lai has been unjustly arrested on multiple occasions for his criticism of the Chinese Communist Party.(3)On August 10, 2020, Lai was arrested on suspicion of collaborating with foreign forces and the offices of Apple Daily were raided by Hong Kong police officers. The charges were brought forth under the Law of the People's Republic of China on Safeguarding National Security in the Hong Kong Special Administrative Region enacted by the Chinese Communist Party on June 30, 2020.(4)In December 2020, Lai was awarded the Freedom of Press Award by Reporters Without Borders for his role in founding Apple Daily.(5)On April 16, 2021, after a sham trial, Lai was sentenced to 14 months in prison for his support of democracy in Hong Kong.(6)On June 17, 2021, police again raided Apple Daily’s news room, seized journalists’ computers, arrested top editors, and froze $2,300,000 of the paper’s assets. Among the arrested were Next’s chief executive, Cheung Kim hung, and Chow Tat kuen (Royston Chow), its chief operating officer, Law Wai kwong (Ryan Law), Apple Daily’s chief editor, Cheung Chi wai, the chief executive editor, and Chan Pui man, deputy chief editor.(7)On June 23, 2021, Apple Daily announced its forced closure due to the current circumstances in Hong Kong. Apple Daily’s lead opinion writer, Yeung Ching kee, who publishes under the name Li Ping was also arrested.(8)Even amidst the raids and arrests, Apple Daily heroically continued to report on the police operation with reporters writing on their phones after their computers were seized.(9)Apple Daily has, at great cost, demonstrated the importance of maintaining freedom of speech and of the press in spite of the vicious authoritarianism of the Chinese Communist Party.(10)The reporters, journalists, editors, and employees at both Apple Daily and Next Digital have exhibited courage and determination in the face of the Chinese Communist Party’s tyranny and deserve to be commended by the people of the United States for their fight for freedom and truth. 3.Congressional Gold Medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to Lai Chee ying (Jimmy Lai), Law Wai kwong (Ryan Law), Cheung Kim hung, Chow Tat kuen (Royston Chow), Chan Pui man, Cheung Chi wai, Yeung Ching kee (Li Ping), and all the men and women who worked for Apple Daily in recognition of their commitment to freedom and democracy in Hong Kong in the face of the tyranny of the Chinese Communist Party.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.National medalsMedals struck pursuant to this Act are National medals for purposes of chapter 51 of title 31, United States Code.6.Authority to use fund amounts; proceeds of sale(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act.(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.